971 So. 2d 982 (2008)
Joy SNEDDEN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-2370.
District Court of Appeal of Florida, Fourth District.
January 2, 2008.
Carey Haughwout, Public Defender, and Anthony Calvello, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and James J. Carney, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Robinson v. State, 373 So. 2d 898 (Fla.1979).
WARNER, POLEN and GROSS, JJ., concur.